DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	It is noted that the notice of allowability issued on 5/21/2021 incorrectly disclosed the allowed claims are 1 and 6-10 in PTOL-37 (box 3). The correct claims that were allowed are claims 1 and 6-9. A corrected notice of allowability is attached.

	The Examiner’s amendment below is identical to the previous amendment indicated on the notice of allowability mailed on 5/21/2021.

Nucleotide and/or Amino Acid Sequence Disclosures
	The submission of a sequence listing and a CFR on 4/27/2021 is acknowledged, and the amendment was entered into the instant application.  

Specification
	Receipt of the amendment made to the specification is acknowledged and the amendment is entered into the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Rebecca Smirk on 5/11/2021 and subsequently on 5/18/2021.

The application has been amended as follows: 
Claim 1. Insert “, wherein the composition is administered by an intravenous injection” at the end of the claim.
Claim 1. Delete “expresses” in line 7.
Claim 10 is canceled.

	Claims 1 and 6-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art are Shyu et al. in view of Meng et al. as cited in the 103 rejection of the previous OA mailed on 12/14/2020. Shyu et al. teach the UC-MSCs. However, Shyu et al. do not teach a method of treating multiple sclerosis (MS). Meng et al. teach a method of treating MS using UC-MSCs. 
Applicant has amended the claims such that the UC-MSCs for treatment of MS have been isolated by using an insulin-like growth factor 1 receptor antibody, and thus, isolating insulin-like growth factor 1 receptor positive umbilical cord MSCs, and then cultured in the presence of PDGF-BB at 2.5-50 ng/ml in a medium to enhance IGF-1 
Thus, the combined teachings of Shyu et al. and Meng et al. would not render the claimed invention obvious in the presence of unexpected results of the using the claimed cell population for treating MS.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632